Title: To George Washington from Samuel Huntington, 19 October 1780
From: Huntington, Samuel
To: Washington, George


                  
                     Sir,
                     Philadelphia October 19. 1780
                  
                  I have been honored with your several Letters viz, the 11. 13.
                     & three of the 15. Instant, with the Papers to which they refer.
                  Enclosed your Excellency will herewith receive the Copy of an Act
                     of Congress of this Day, authorizing you to carry into Execution the Proposals
                     enclosed in your Letter of the 15. Instant or any other you may judge proper to
                     make respecting the Commissaries of Prisoners to reside with the American
                     & British Armies respectively.
                  I have also enclosed a Number of the printed Acts of Congress
                     containing a Plan for conducting the Hospital Department, also an Act of
                     Congress of the 14. Instant directing a Monument to be erected to the Memory of
                     the late Major Genl the Baron de Kalb, and giving the Thanks of Congress to
                     Generals Smallwood & Gist &c, & the Troops who
                     distinguished themselves by their Valour in the Action near Cambden on the 16.
                     of August last. With the highest Respect I have the Honor to be your
                     Excellency’s most obedient humble servant 
                  
                     Sam. Huntington President
                  
               